OliveR, Chief Judge:
These three appeals for reappraisement involve certain mechanical toys exported from Japan and entered at the port of New York.
Stipulated facts, upon which the cases have been submitted for decision, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory values therefor are the appraised values, less the amounts shown on the invoices for handling charge or buying commission.
Judgment will be rendered accordingly.